                     Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 1 of 11




                 1   PAUL T. TRIMMER
                     Nevada Bar No. 9291
                 2   JOSHUA A. SLIKER
                     Nevada Bar No. 12493
                 3   LYNN K. MCCHRYSTAL
                 4   Nevada State Bar No. 14739
                     JACKSON LEWIS P.C.
                 5   300 S. Fourth Street, Ste. 900
                     Las Vegas, Nevada 89101
                 6   Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
                 7   Email: paul.trimmer@jacksonlewis.com
                 8          joshua.sliker@jacksonlewis.com
                            lynn.mcchrystal@jacksonlewis.com
                 9
                     Attorneys for Defendants
                10   The Signature Condominiums, LLC, and
                     Bellagio, LLC
                11
                                                  UNITED STATES DISTRICT COURT
                12
                                                        DISTRICT OF NEVADA
                13
                     LOCAL JOINT EXECUTIVE BOARD OF LAS                 Case No.: 2:20-cv-01221-RJB-NJK
                14
                     VEGAS,
                15
                                     Plaintiff,                           DEFENDANTS’ THE SIGNATURE
                16                                                          CONDOMINIUMS, LLC’S AND
                      vs.                                                  BELLAGIO, LLC’S MOTION TO
                17                                                       DISMISS OR IN THE ALTERNATIVE
                     HARRAH’S LAS VEGAS, LLC; THE                                   TO SEVER
                18
                     SIGNATURE CONDOMINIUMS, LLC;
                19   BELLAGIO, LLC,
                                                                                Oral Argument Requested
                20                 Defendants.
                21

                22          Defendants The Signature Condominiums, LLC (“Signature”) and Bellagio, LLC
                23   (“Bellagio”) (collectively, “Defendants”), by and through their attorneys, the law firm of Jackson
                24   Lewis P.C., hereby submit the instant Motion to Dismiss or In The Alternative to Sever Plaintiff’s
                25   claims against them from those asserted against Harrah’s’ Las Vegas, LLC (“Harrah’s”) pursuant
                26   to Rules 20 and 21 of the Federal Rules of Civil Procedure. This Motion is based on the following
                27   Memorandum of Points and Authorities, all pleadings and documents on file with the Court, and
                28   any oral argument the Court deems proper.

JACKSON LEWIS P.C.
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 2 of 11




                     1                                       I.    INTRODUCTION

                     2          For more than a decade, Plaintiff Local Joint Executive Board of Las Vegas (“Plaintiff” or

                     3   the “Union”) and Defendants Signature and Bellagio have worked together, through their respective

                     4   collective bargaining relationships, to address issues arising in the workplace. While Plaintiff and

                     5   Defendants do not always see eye to eye, the relationship has been successful because of the mutual

                     6   respect and cooperation even when confronting unprecedented circumstances. The instant lawsuit

                     7   circumvents the collective bargaining process and mutually agreed to dispute resolution procedures,

                     8   and as will be set forth in more detail in a subsequent motion, the lawsuit has no merit.

                     9          Although Plaintiff’s lawsuit asserts that time is of the essence, neither Signature nor

                10       Bellagio have been served. Defendants learned of the lawsuit via Plaintiff’s news conference. The

                11       Union has not contacted Signature or Bellagio to discuss its claims. Indeed, while the purported

                12       purpose of the lawsuit is to obtain injunctive relief pending the outcome of the parties’ respective

                13       grievance and arbitration process, there is no dispute that the Union: 1) has abandoned both

                14       negotiations and other informal attempts to address work place safety concerns, 2) did not file its

                15       grievance until Thursday, June 25, 2020, 3) has not pursued the mandatory Board of Adjustment

                16       required by the grievance and arbitration procedure in the collective bargaining agreements, 4) that

                17       Bellagio and Signature have contacted Plaintiff both to schedule the Boards of Adjustment and

                18       schedule, if necessary, an arbitration hearing on July 21 – 24, 2020, but the Union has not

                19       responded; and 5) despite the Union’s decision to disengage from the process, that Bellagio and

                20       Signature have implemented health and safety policies and procedures which are designed to help

                21       keep employees and guests safe and which exceed applicable government requirements. In short,

                22       and based on the above facts, the lawsuit is meritless and subject to dismissal, much like a similar

                23       lawsuit dismissed in the Southern District of New York just weeks ago. See N.Y. State Nurses Ass'n

                24       v. Montefiore Med. Ctr., 2020 U.S. Dist. LEXIS 77659, *6-8 (S.D.N.Y. May 1, 2020). As that

                25       court explained, the relief requested in a complaint like the one at issue here would “turn the

                26       purpose of a reverse Boys Markets injunction — to protect the integrity of the arbitral process

                27       — on its head.” Id. (emphasis added).

                28

JACKSON LEWIS P.C.
                                                                          2
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 3 of 11




                     1          In any event, Bellagio and Signature will address the substance of Plaintiff’s lawsuit shortly.

                     2   This Motion concerns Plaintiff’s obviously improper decision to join three different corporate

                     3   defendants, and Defendants are filing the Motion now, before being served and before further

                     4   motion practice, to ensure that the record before the Court is accurate, clear and precise. Each of

                     5   the defendants has its own collective bargaining agreement with the Union, and the face of the

                     6   Complaint, see Paragraphs 14-84, makes it clear that the Union’s allegations against the three

                     7   defendants do not arise out of the same transaction or occurrence as required by Fed. R. Civ. P.

                     8   20(a). The Complaint should therefore be dismissed, and Plaintiff should be instructed to file a

                     9   proper complaint with specific allegations as to each relevant defendant. In the alternative, the

                10       Court could sever the matter into different cases and order Plaintiff to amend its Complaint.

                11                                    II.    FACTUAL BACKGROUND

                12              A.      Background Regarding Defendants.

                13              Defendant Signature is an all-suite resort consisting of three towers containing

                14       approximately 1,700 rental units located at 145 East Harmon Avenue in Las Vegas, Nevada. ECF

                15       No. 1, ¶ 29. Defendant Bellagio is a hotel-casino property with 3,950 rooms located at 3600 South

                16       Las Vegas Boulevard in Las Vegas, Nevada. Id. at ¶ 68. Both Defendants have a collective

                17       bargaining relationship with Plaintiff. See Signature Collective Bargaining Agreement, Exhibit 1;

                18       Bellagio Collective Bargaining Agreement, Exhibit 2. Signature and Bellagio are subsidiaries of

                19       MGM Resorts International (MGMRI).1

                20              Defendant Harrah’s is a hotel-casino located at 3475 South Las Vegas Boulevard in Las

                21       Vegas, Nevada and is a subsidiary of Caesars Entertainment Corporation. Neither Signature,

                22

                23
                         1
                24         The currently collective bargaining agreements between the Union and Bellagio and Signature,
                         were negotiated in 2018 and 2019, respectively, and they expire in 2023. They were not attached
                25       to the Complaint. Those agreements, however, have not been completely reduced to writing. The
                         prior agreements are therefore attached. For purposes of this Motion, the prior agreements establish
                26       that each entity has its own collective bargaining relationship with the Union and the collection of
                         tentative agreements which comprise current agreements is not necessary. Those tentative
                27       agreements may prove necessary for subsequent motion practice and they will be introduced at that
                28       time. With respect to Exhibits 1, 2 and 3, because the collective bargaining agreements are over
                         100 pages long, the attached exhibits include only the first eight pages and the recognition clauses.
JACKSON LEWIS P.C.
                                                                          3
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 4 of 11




                     1   Bellagio or MGMRI have any ownership or other interest in Harrah’s, nor have any responsibility

                     2   for or role in promulgating or enforcing any policies or procedures regarding Harrah’s employees.

                     3   Harrah’s has a separate collective bargaining agreement with Plaintiff. See Harrah’s Collective

                     4   Bargaining Agreement, Exhibit 3. To be sure, Harrah’s has no ownership or other interest in

                     5   Signature or Bellagio and does not have any responsibility for or role in promulgating or enforcing

                     6   any policies or procedures regarding Signature’s or Bellagio’s respective employees.

                     7          B.      History Regarding the Instant Dispute.

                     8          In early March of this year, Defendants Bellagio, Signature and all other MGM Resorts

                     9   International (MGMRI) subsidiaries approached Plaintiff’s leadership, prior to Nevada Governor

                10       Steve Sisolak’s mandated closures, to begin discussing COVID-19 and the various steps that

                11       MGMRI, including Defendants Signature and Bellagio, and the Union would need to take to protect

                12       employees and customers. In the midst of the rapidly evolving situation presented by the pandemic,

                13       Bellagio, Signature and all other MGMRI subsidiaries appreciated that temporary closures could

                14       prove necessary and proceeded to cease operations prior to Governor Sisolak’s mandatory closures.

                15              MGMRI engaged nationally respected health and safety experts to assist it in developing

                16       and implementing its health and safety protocols. Its Seven Point Safety Plan, which has been

                17       provided to the Union and which is also available online, establishes employee and guest safety

                18       standards and procedures which both exceed governmental requirements and are at the forefront of

                19       the industry. To that end, MGMRI, on behalf of its subsidiaries including Defendant Signature and

                20       Bellagio, engaged the Union in dialogue and negotiation about various issues arising as a result of

                21       COVID-19, including health and safety rules and procedures, health and welfare benefit

                22       contributions, and the process through which each property might be reopened and employees can

                23       return to work and resume earning a living. Although those discussions have not yet produced a

                24       final agreement, they were in good faith and proceeding in a manner consistent with the long and

                25       peaceful relationship between the Union and Defendants Signature and Bellagio. Indeed, there was

                26       substantial and productive back and forth regarding health and safety proposals in mutual

                27

                28

JACKSON LEWIS P.C.
                                                                         4
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 5 of 11




                     1   recognition of the value that safely reopening the property had for employees, the public and the

                     2   state of Nevada.2

                     3             At the end of May 2020, however, the character of those discussions changed. On May 28,

                     4   2020, Plaintiff abruptly, and without prior notice, stopped negotiating over health and safety

                     5   proposals. Plaintiff pulled that issue off the negotiating table and asserted that all hotel-casinos

                     6   should be subject to universal standards promulgated by state government. Further, the Culinary

                     7   Health and Welfare fund notified MGM Resorts on June 2, 2020, that it would discontinue COVID-

                     8   19 testing just as Defendants Bellagio, Signature, and other MGMRI properties were preparing to

                     9   reopen.

                10                 To be sure, Plaintiff has never proposed rules and standards like those identified in

                11       Paragraph 88 of Plaintiff’s Complaint. Nor, until it for the first time filed two grievances last

                12       Thursday, June 25, 2020, had the Union contended that Bellagio or Signature’s health and safety

                13       policies – the policies that the Union removed from discussion on May 28, 2020 – violated the

                14       applicable collective bargaining agreements. Indeed, although Plaintiff now contends that the issues

                15       presented in the grievances require immediate attention, Plaintiff sent those grievances to a general

                16       MGM Resorts email inbox, and did not attempt to expedite the process by contacting any of the

                17       labor relations executives with whom it deals with on a regular, if not daily, basis. In other words,

                18       Plaintiff raised no objection to Defendants’ policies until four calendar days (two of which were on

                19       the weekend) before filing the instant matter and did so in a manner to obfuscate the fact that the

                20       grievances had been filed only four days earlier – leaving no time for the parties to process the

                21       grievances in accordance with the agreed upon dispute resolution procedures.

                22                 C.     Plaintiff’s Allegations.

                23                 Plaintiff’s Complaint refers to three separate events that allegedly occurred, singularly, at

                24       each defendant. Regarding Signature, Plaintiff alleges that two employees working as Bell Persons

                25       and Valets tested positive for COVID-19 on June 11th and 14th, respectively, and claims three other

                26

                27       2
                           Indeed, the Culinary Health and Welfare insurance fund, for a period during the shutdown,
                28       provided COVID-19 testing to participating employees, which the Company paid for so there was
                         no cost to the Union or employees.
JACKSON LEWIS P.C.
                                                                             5
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 6 of 11




                     1   Valets and Bell Persons have tested positive since Signature reopened on June 4, 2020. ECF No. 1,

                     2   ¶ 33, ¶ 38, and ¶ 44. Plaintiff also alleges that Bell Persons have interactions with guests that last

                     3   in excess of 15 minutes and that do not comply with social distancing guidelines, and that Valets

                     4   park and retrieve approximately 60-100 guest cars per day and cannot ventilate and sanitize each

                     5   vehicle. Id. at ¶¶ 31-33. Further, Plaintiff alleges that various Signature employees had contact with

                     6   Signature’s managers and Human Resources personnel regarding their COVID-19 test results or

                     7   concerns about other employees testing positive and that those individuals did not respond in the

                     8   manner Plaintiff believes was appropriate. Id. at ¶ 37, ¶ 39, ¶¶ 40-42, and ¶¶ 44-50.

                     9           With respect to Bellagio, Plaintiff alleges that a Food Runner working at Sadelle’s Café

                10       (inside Bellagio) tested positive for COVID-19 on or about June 11th, and a Cook later tested

                11       positive on June 24, 2020. Id. at ¶¶ 72 and 78. Plaintiff alleges that the kitchen facilities are small

                12       and do not allow employees to stay six feet apart from each other. Id. at ¶ 72. In addition, Plaintiff

                13       alleges that Bellagio management did not inform employees that a co-worker had tested positive in

                14       a timely manner, despite alleging that Cooks were informed on June 24th of their co-worker’s

                15       positive result. Id. at ¶ 74, ¶ 79 and ¶ 81. Plaintiff also alleges that Bellagio did not close down the

                16       restaurant or other workstations where the positive employees may have worked for deep cleaning.

                17       Id. at ¶ 84.

                18               Regarding Harrah’s, Plaintiff alleges a Food Runner working at Guy Fieri restaurant tested

                19       positive for COVID-19 on June 18, 2020. Id. at ¶ 58. Plaintiff also alleges that the Food Runner

                20       informed some employees of his positive result, and before Harrah’s could inform potentially

                21       affected employees, the restaurant employees confronted their managers about the information. Id.

                22       at ¶ 61. Further, Plaintiff claims that Harrah’s ignored employees with underlying medical

                23       conditions who might be more susceptible to COVID-19 infection. Id. at ¶ 61. Additionally,

                24       Plaintiff alleges the restaurant shutdown on June 19, 2020 because “workers courageously elected

                25       not to work and instead to be tested.” Id. at ¶¶ 66-67.

                26

                27

                28

JACKSON LEWIS P.C.
                                                                            6
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 7 of 11




                     1                                    III.   LEGAL ARGUMENT

                     2                Joinder of Harrah’s With Signature and Bellagio is Not Appropriate

                     3          Rule 20(a)(2) of the Federal Rules of Civil Procedure provides that in order for more than

                     4   one defendant to be joined together in an action, two specific requirements must be met: “(1) the

                     5   right to relief asserted against each defendant must arise out of or relate to the same transaction or

                     6   occurrence or series of transactions or occurrences; and (2) a question of law or fact common to all

                     7   defendants must arise in the action.” Fed. Hous. Fin. Agency v. Las Vegas Dev. Grp., LLC, No.

                     8   2:16-cv-1187-GMN-CWH, 2017 U.S. Dist. LEXIS 146457, at *3 (D. Nev. Sep. 11, 2017) (citing

                     9   FRCP 20(a)(2)). Besides these requirements, district courts must also determine if permissive

                10       joinder “‘comport[s] with the principles of fundamental fairness’” or will prejudice either side.

                11       Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296 (9th Cir. 2000) (quoting Desert Empire Bank v.

                12       Ins. Co. of N. Am., 623 F.2d 1371, 1375 (9th Cir. 1980)).

                13              “If the test for permissive joinder is not satisfied, a court, in its discretion, may sever the

                14       misjoined parties, so long as no substantial right will be prejudiced by the severance.” Id. (quoting

                15       Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997)); see FRCP 21. Notably, “[e]ven when a

                16       plaintiff shows that the joined defendants meet the test for permissive joinder, the court still has

                17       discretion to sever under Federal Rules of Civil Procedure 20(b), 21 and 42(b).”POW Nev., LLC v.

                18       Doe, No. C17-1649RSM, 2018 U.S. Dist. LEXIS 11708, at *2 (W.D. Wash. Jan. 24, 2018) (citing

                19       On the Cheap, LLC v. Does 1-5011, 280 F.R.D. 500, 503 (N.D. Cal. 2011)). “If the district court

                20       chooses to sever the case, it may do so by dismissing ‘all but the first named [defendant] without

                21       prejudice to the institution of new, separate lawsuits [against] the dropped [defendants].” Fed.

                22       Hous. Fin. Agency, 2017 U.S. Dist. LEXIS 146457, at *3 (quoting Coughlin, 130 F.3d at 1350).

                23              A.      Plaintiff’s “Right to Relief” Does Not Arise Out of or Relate to the Same
                                        Transaction or Series of Events.
                24
                                The first prong of the permissive joinder test refers to the “similarity in the factual
                25
                         background” of the claims. Coughlin, 130 F.3d at 1350. There is no bright-line definition of a
                26
                         “transaction” “occurrence” or “series”; courts instead assess the facts of each case to determine
                27
                         whether joinder is appropriate in light of the policies underlying permissive joinder. See id. at 1350.
                28

JACKSON LEWIS P.C.
                                                                           7
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 8 of 11




                     1           Here, Plaintiff names all three Defendants ostensibly on the basis that because Plaintiff is

                     2   challenging policies related to COVID-19, its claims arise from or relate to the same transaction or

                     3   series. That is simply not the case. Rather, Plaintiff’s claims arise out of different events that

                     4   occurred at each Defendant involving different employees, different Defendants, and different

                     5   circumstances. See Spaeth v. Mich. State Univ. Coll. of Law, 845 F. Supp. 2d 48, 53 (D.D.C. 2012)

                     6   (stating that plaintiff “‘cannot join defendants who simply engaged in similar types of behavior, but

                     7   who are otherwise unrelated [and that] some allegation of concerted action between defendants is

                     8   required’”; i.e., “‘[c]ourts have not joined totally independent actors, without any allegation of

                     9   concert or conspiracy’”) (emphasis added); see also In re EMC Corp., 677 F.3d 1351, 1359 (Fed.

                10       Cir. 2012) (stating that “[c]laims against independent defendants (i.e., situations in which the

                11       defendants are not acting in concert) cannot be joined under Rule 20’s transaction-or-occurrence

                12       test unless the facts underlying the claim of infringement asserted against each defendant share an

                13       aggregate of operative facts”); Yocom v. Grounds, No. C 11-5741 SBA (PR), 2013 U.S. Dist.

                14       LEXIS 144102, at *5 (N.D. Cal. Sep. 30, 2013) (“Mere proximity in time and similarity in the types

                15       of problems . . . are not enough to satisfy Rule 20(a)(2).”).

                16               If Plaintiff were permitted to join Signature, Bellagio and Harrah’s based on the allegations

                17       in the Complaint, Rule 20 would have no limit and no effect. There is no more commonality here

                18       than three people who each are involved in separate automobile accidents on different dates yet

                19       happen to drive the same make and model of car. Indeed, Plaintiff’s claims depend on a host of

                20       individualized issues including, but not limited to, the nuances of the particular workplace, the

                21       different policies and procedures in effect at each Defendant’s property, and the duties and

                22       responsibilities of each job at issue. Thus, Plaintiff cannot meet the first prong and Defendants

                23       Signature and Bellagio should be dismissed, or alternatively, severed from the case. See George v.

                24       Smith, 507 F.3d 605, 607 (9th Cir. 2007) (“[u]nrelated claims against different defendants belong

                25       in different suits”).

                26

                27

                28

JACKSON LEWIS P.C.
                                                                           8
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 9 of 11




                     1          B.      There is No Question of Law or Fact Common to all Defendants That Arises in
                                        This Action.
                     2
                                Plaintiff’s Complaint presents no question of law or fact that is common to all of the
                     3
                         Defendants. Plaintiff appears to believe joinder of all three Defendants in one action is appropriate
                     4
                         because the claims concern Defendants’ respective COVID 19 policies and procedures. However,
                     5
                         this is insufficient. “[T]he mere fact that all Plaintiff[‘s] claims arise under the same general law
                     6
                         does not necessarily establish a common question of law or fact.” Coughlin, 130 F.3d at 1351. The
                     7
                         nature of Defendants’ respective policies and procedures regarding health and safety of employees
                     8
                         and the notice given to their respective employees concerning positive tests of other employees are
                     9
                         discrete and specific to each Defendant. Indeed, even if the Defendants were not severed, the Court
                10
                         would still have to give each claim individualized attention. Therefore, the claims do not involve
                11
                         common questions of law or fact.” Id.; see also Visendi v. Bank of Am., N.A., 733 F.3d 863, 870
                12
                         (9th Cir. 2013) (holding that plaintiffs’ merely alleging that the defendants violated the same laws
                13
                         in comparable ways was insufficient under Rule 20(a)).
                14
                                C.      Dismissing, or In The Alternative, Severing Signature and Bellagio Promotes
                15                      Fairness and Judicial Efficiency.
                16
                                Pursuant to Rule 21, “the court may at any time, on just terms, add or drop a party” and
                17
                         “may also sever any claim against a party.” Schreckengost v. Nev. ex rel. Nev. Dep’t of Corr., No.
                18
                         3:19-cv-00659-MMD-CLB ORDER, 2020 U.S. Dist. LEXIS 99615, at *5-6 (D. Nev. June 8, 2020)
                19
                         (quoting FRCP 21). Severance under Rule 21 is not limited solely to curing misjoinder of parties,
                20
                         given that the rule explicitly provides that the court may sever “any” claim against a party.
                21
                         Schreckengost, 2020 U.S. Dist. LEXIS 99615, at *5-6 (citing Safeco Ins. Co. of America v. White
                22
                         House, Tenn., 36 F.3d 540, 545-46 (6th Cir. 1994)); United States v. O’Neil, 709 F.2d 361, 369 (5th
                23
                         Cir. 1983).
                24
                                District courts have discretion in determining whether to drop a party. See Rush v. Sport
                25
                         Chalet, Inc., 779 F.3d 973, 974 (9th Cir. 2015) (reviewing the district court’s decision to sever
                26
                         under Rule 21 for abuse of discretion). A court may, in its discretion, join or sever claims even
                27
                         where the permissive joinder standard is met in the interests of avoiding prejudice and delay,
                28

JACKSON LEWIS P.C.
                                                                          9
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 10 of 11




                     1   ensuring judicial economy, or safeguarding principles of fundamental fairness. See, e.g., Acevedo

                     2   v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 521-22 (5th Cir. 2010).

                     3          Here, as discussed above, Signature and Bellagio are separate and distinct from Harrah’s.

                     4   Each is responsible for promulgating and enforcing their own policies and procedures. Similarly,

                     5   the collective bargaining relationship that Signature and Bellagio have with Plaintiff is separate and

                     6   distinct from that of Harrah’s. Indeed, Harrah’s collective bargaining agreement is different from

                     7   those of Signature and Bellagio. The factual and legal arguments specific to each Defendant,

                     8   including the events alleged in Plaintiff’s Complaint and nature of the bargaining relationship

                     9   (including past practice), will result in separate mini-trials which undermines judicial efficiency.

                10       See LHF Prods. v. Boughton, 299 F. Supp. 3d 1104, 1111 (D. Nev. 2017) (recognizing the presence

                11       of separate defenses and need for mini-trials on various issues warrants severing defendants).

                12       Further, given the unique nature of Signature and Bellagio from Harrah’s, fairness dictates that

                13       Plaintiff’s claims against Signature and Bellagio proceed in separate proceeding. Accordingly,

                14       severing Signature and Bellagio from Harrah’s will promote fairness and judicial efficiency.

                15                                             IV.     CONCLUSION

                16              Based on the foregoing, Defendants Signature and Bellagio respectfully request that the

                17       Court sever Plaintiff’s claims against them from those asserted against Harrah’s and dismiss

                18       Signature and Bellagio from the instant action.

                19              DATED this 1st day of July, 2020.

                20                                                              JACKSON LEWIS P.C.

                21
                                                                                /s/ Paul T. Trimmer
                22                                                              PAUL T. TRIMMER
                                                                                Nevada Bar No. 9291
                23                                                              JOSHUA A. SLIKER
                                                                                Nevada Bar No. 12493
                24
                                                                                LYNN K. MCCHRYSTAL
                25                                                              Nevada State Bar No. 14739
                                                                                300 S. Fourth Street, Ste. 900
                26                                                              Las Vegas, Nevada 89101
                27                                                              Attorneys for Defendants
                                                                                The Signature Condominiums, LLC, and
                28
                                                                                Bellagio, LLC
JACKSON LEWIS P.C.
                                                                           10
    LAS VEGAS
                         Case 2:20-cv-01221-RFB-NJK Document 5 Filed 07/01/20 Page 11 of 11




                     1                                    CERTIFICATE OF SERVICE
                                 I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 1st day
                     2   of July, 2020, I caused to be served via the Court's CM/ECF Filing, a true and correct copy of the
                         foregoing MOTION TO DISMISS OR IN THE ALTERNATIVE TO SEVER properly
                     3   addressed to the following:
                     4
                         Paul L. More, SBN 9628
                     5   Sarah Varela, SBN 12886
                         Kim Weber, SBN 14434
                     6   McCRACKEN, STEMERMAN & HOLSBERRY, LLP
                         1630 South Commerce Street, Suite 1-A
                     7   Las Vegas, NV 89102
                         Tel: (702)386-5107
                     8
                         Fax: (702)386-9848
                     9   E-mail: pmore@msh.law

                10       Attorneys for Plaintiff

                11

                12                                                                 /s/ Paul T. Trimmer
                                                                             Employee of Jackson Lewis P.C.
                13

                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26

                27

                28

JACKSON LEWIS P.C.
                                                                        11
    LAS VEGAS
